Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Lona L. Monson, who has been disciplined in the State of Oregon, is suspended from the practice of law in the State of Illinois for one year and until she is reinstated to the practice of law in Oregon. Respondent Lona L. Monson shall reimburse the Disciplinary Fund for any Client Protection payments arising from her conduct prior to the termination of the period of suspension.